Citation Nr: 0735936	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO. 04-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for status post 
fusion of L5-S1, currently evaluated as 20 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to 
December 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other issues, granted 
service connection for status post fusion of L5-S1. A 
20 percent rating was granted, effective December 9, 2003, 
the day following his separation from active service. The 
veteran disagreed with the 20 percent rating. 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). Therefore, 
the claim for his service-connected status post fusion of L5-
S1 is still in appellate status. This claim is now under the 
jurisdiction of the Waco, Texas RO, resulting from the 
veteran's change of residence. 
 
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2007. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The veteran is unrepresented in this claim. This case is now 
ready for appellate review. 

FINDINGS OF FACT

1. Status post fusion of L5-S1 is productive of forward 
flexion greater than 30 degrees but not greater than 
60 degrees; forward flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine is not 
shown. 

2. Sensory neuropathy of the right foot is productive of 
moderate disablement, and no more.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
for status post fusion of L5-S1 are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5241 
(2007). 

2. The criteria for 20 percent, and no more for sensory 
neuropathy of the right foot have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). In letters 
dated in October 2003 and September 2006, the veteran was 
advised in accordance with the law. The October 2003 letter 
was sent prior to the January 2004 rating decision and was in 
accordance with the specific requirements of C.F.R. 
§ 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in 
March 2006. As to the issue presently appealed, since the 
preponderance of the evidence is against this claim, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. As to the grant for an 
additional rating for sensory neuropathy of the right foot, 
the RO will determine the effective date of the rating. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical records, a November 2003 VA 
contract compensation examination report and a June 2007 VA 
compensation examination report. There are no known 
additional records to obtain. 

The record as it stands includes sufficient competent 
evidence to decide this claim. 
38 C.F.R. § 3.159(c)(4). See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994) (Pre-VCAA holdings that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation); see also 38 U.S.C.A. § 5103A 
(Mandating that VA provide a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.)

Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.

Increased Initial Rating for Status Post Fusion of L5-S1

By a January 2004 rating decision, service connection for 
status post fusion of L5-S1 was granted. A 20 percent rating 
was granted, effective December 9, 2003. 

The case of Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran contends that his status post fusion of L5-S1 is 
more severe than the current evaluation reflects. He 
complains of pain, right foot numbness, and trouble lifting 
due to his fusion of L5-S1. 

Regulations pertaining to the criteria for evaluating spinal 
fusion, under Diagnostic Code 5241, for evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 Note (2). 38 
C.F.R. § 4.71a.

Service medical records indicate that the veteran sustained a 
fall on ice in January 1996. He later underwent a spinal 
fusion of L5-S1 in March 2003. He was later discharged for 
disability in December 2003. 

The veteran underwent a QTC Management contract examination 
for VA in November 2003. The veteran gave a history of low 
back pain shooting to his right foot, approximately 3 times 
per week. He also complained of numbness of the right foot 
and diminished range of motion. He stated that his pain 
ranged from 3/10 to 7/10. He said he could function with 
medication. He reported constant right foot numbness. He 
asserted that he had been put on bedrest approximately 
15 times for a day within the past year. 

Upon clinical evaluation, range of motion showed lumbar 
flexion of 0 to 60 degrees; extension of 0 to 10 degrees; 
lateral flexion of 0 to 30 degrees, bilaterally; and rotation 
of 0 to 45 degrees, bilaterally. Range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination. It was limited by the fusion at L5-S1. There 
was no evidence of intervertebral disc syndrome. 

A neurologic examination showed a sensory neuropathy in the 
L5 nerve root distribution along the lateral aspect of the 
right foot consistent with a sensory paralysis of the L5 
nerve root likely secondary to the fusion. Lower extremity 
neurologic examination revealed motor function was normal. 
There was decreased sensation along the L5 nerve root 
distribution on the lateral aspect of the foot. X-rays of the 
lumbar spine showed screw and plate consistent with fusion in 
the L5 vertebral body and the S1 vertebral body consistent 
with fusion of L5-S1. There were no other significant 
changes. 

The pertinent diagnosis was status post fusion of L5-S1 with 
residuals of sensory neuropathy in the L5 nerve root 
distribution resulting in right foot numbness and residual 
chronic pain and reduced range of motion. 

The veteran underwent additional VA examination in June 2007. 
The veteran asserted that since he underwent his fusion of 
L5-S1, he had pain of 3/10 at rest and 9/10 with activity. He 
took pain medication two times per day for pain relief. He 
did not wear any brace or any assistive device. The pain was 
radiating to the right buttocks, the right lateral leg down 
to the entirety of the right foot. He had an occasional limp 
of the right leg. He related that he had been incapacitated 
on two occasions within the last year. 

Physical examination revealed a normal gait. He was able to 
walk on his toes but not on his heels. He had an increase in 
lumbar muscle tone on the right. Extension was accomplished 
to 30 degrees; flexion of 70 degrees; lateral movement to the 
left of 25 degrees with pain, 30 degrees to the right; rotary 
movement to the left of 30 degrees with pain, and 30 degrees 
to the right. There was an increase in paraspinous muscle 
tone on the right. Vibratory stimulation of both feet was 
normal. There was diminished sensation to pinprick about the 
right lateral calf and to the right 4th and 5th toe. There was 
less degree of loss of sensation of the right 1st, 2nd, and 3rd 
toe. 

The impression was degenerative joint disease of the lumbar 
spine with status postoperative repair in 2003 with fusion of 
L5-S1 with continued back pain and right sided L5-S1 
radiculopathy. The examiner diagnosed the disability to be 
moderate, and that it was currently stable in degree. The 
examiner stated that the veteran's complaints were back pain, 
and right leg radiation. It was observed that the disorder 
did not compromise his ability to walk as he could walk two 
miles. He was only able to sit 20 to 30 minutes. He had 
difficulty going up and down stairs. There was no additional 
limitation following repetitive use. During flareups, there 
was additional limitation of 20 degrees of flexion and 
extension. The examiner also stated that there was a sense of 
neuropathy of the right involving the right L5-S1. This was 
described as moderate in degree. There was no muscle atrophy. 
There was no weakness, excess fatigability, or 
incoordination. 

During the September 2007 Travel Board hearing, the veteran 
complained of sciatic pain going down his leg to his numb 
right foot. He testified that he was unable to lift over 
25 pounds, unable to stand more than 20 minutes, run, or 
exercise. He also testified that he had "fairly decent" 
movement in the back, was not affected by repetitive 
movement, and had an occasional limp. He stated that he had 
some minor bladder dysfunction approximately once per two 
weeks, and that his condition did not worsen with weather 
changes. 

While the Board has carefully considered the veteran's 
reports of the November 2003, and June 2007 VA examinations; 
and his September 2007 testimony, his subjective reports of 
the severity of the disorder are not substantiated by 
clinical evidence. See Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Holdings that VA and the Board must evaluate the 
probative value of evidence, with the authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.).

Although the evidence illustrates limitation of motion, it 
fails to document any limitation of motion less than 
30 degrees of forward flexion, nor ankylosis of the entire 
thoracolumbar spine, necessary for an increased rating. His 
lumbar flexion was limited to no less than 60 degrees at any 
time during the appellate period. 

With due consideration to the provisions regarding painful 
motion under 38 C.F.R. §§ 4.159, 4.7, 4.10 and 4.40, the 
medical evidence of record shows that the veteran's 
orthopedic lumbar symptomatology does not approximate the 
schedular criteria for a rating evaluation in excess of 20 
percent. The pain and functional limitations caused by the 
lumbar spine disorder are contemplated in the evaluation for 
the orthopedic symptomatology of the lumbar spine that is 
represented by the 20 percent rating. There is no medical 
evidence showing that the veteran has ever had an abnormal 
gait or abnormal contour related to the spine. 

Even considering the examiner's statement during the 
June 2007 VA examination that the veteran's flexion and 
extension were limited an additional 20 degrees during 
flareups, those findings would still not meet the criteria 
for more than a 20 percent rating. As noted above, the 
veteran's lumbar spine disorder is characterized by 
limitation of motion more than 30 degrees but not greater 
than 60 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, and pain. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record as to the veteran's status 
post fusion of L5-S1 is against the veteran's claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). The veteran's claim for 
an initial rating higher than 20 percent for status post 
fusion of L5-S1 is not warranted.

However, the rating criteria for Diagnostic Code 5241 directs 
that any associated objective neurological abnormalities be 
separately rated under an appropriate diagnostic code. In 
this case, the veteran's disorder has already been evaluated 
under Diagnostic Code 8520 for sensory neuropathy of the 
right foot, and rated 10 percent disabling, effective 
December 9, 2003, the day after his release from active duty. 

Under Diagnostic Code 8520, when there is evidence of mild 
incomplete paralysis, a 10 percent disability rating is 
assigned. Where there is moderate incomplete paralysis, a 20 
percent disability rating is assigned. Moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. Where there is 
complete paralysis, where the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of the knee weakened or (very rarely) lost, the 
maximum 80 percent disability rating is assigned. See 38 
C.F.R. § 4.124, Diagnostic Code 8520.

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.

As for the veteran's sensory neuropathy of the right foot, 
the examiner during the November 2003 QTC VA contract 
examination described findings consistent with a sensory 
paralysis of the L5 nerve root with decreased sensation in 
that area. The June 2007 VA examination report described an 
occasional limp, decreased sensation to pinprick about the 
right calf and the 4th and 5th toe, and neuropathy of the 
right L5-S1. It was opined by the examiner to be moderate in 
degree. 

The veteran's testimony at the September 2007 Travel Board 
hearing described right leg numbness to include the right 
foot. With the same complaints throughout the appellate 
period, and an opinion that the neuropathy is moderate in 
degree, the Board will resolve all reasonable and 
interpretive doubt in the veteran's favor as to  sensory 
neuropathy of the right foot and grant a 20 percent rating, 
descriptive of a disability that is moderate in degree. 
Moderately severe incomplete paralysis, necessary for a 40 
percent rating, is not shown. His right foot sensory 
neuropathy has not compromised his ability to walk and there 
is no muscle atrophy shown. Therefore, a 20 percent rating, 
and no more, is warranted for sensory neuropathy of the right 
foot. 

Finally, the veteran testified in September 2007 of slight 
bladder dysfunction. He testified that he had some bladder 
incontinence on occasion, approximately once every two weeks. 
He indicated that it was not very large amounts and he 
described it as "a little bit." However, there is no 
objective medical evidence of record that indicates that the 
veteran's voiding dysfunction is caused by his status post 
fusion of L5-S1. Moreover, the veteran is presently in 
receipt of service connection for chronic prostatitis and is 
in receipt of a 20 percent rating for voiding dysfunction. 
Lacking objective medical evidence that ties the veteran's 
voiding dysfunction with an objective neurological 
abnormality, an additional rating for that condition is not 
warranted. 




	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 20 percent for status post 
fusion of L5-S1 is denied. 

An initial rating of 20 percent, and no more, for sensory 
neuropathy, right foot, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits. 



____________________________________________
VITO CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


